                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

SCOTLYNN USA DIVISION, INC.,

             Plaintiff,

v.                                              Case No: 2:18-cv-521-FtM-99CM

TITAN TRANS CORPORATION,

             Defendant.


                                      ORDER

      This matter comes before the Court upon review of Defendant Titan Trans

Corporation’s Amended Motion to Quash Service of Process and to Set Aside Default

and Incorporated Memorandum of Law In Support Thereof filed on October 24, 2018.

Doc. 20. Plaintiff filed a response in opposition on November 7, 2018, and, with

leave of Court, Defendant filed a reply on November 26, 2018. Docs. 22, 25. For

the reasons stated below, the motion is granted in part and denied in part.

      On July 27, 2018, Plaintiff filed this case against Defendant and on August 2,

2018, Plaintiff filed an Amended Complaint alleging claims for indemnity, negligence,

and violation of the Carmack Amendment to the Interstate Commerce Act, 49 U.S.C.

§ 14706.   Doc. 1; Doc. 5 ¶¶ 14-27.     In summary, Plaintiff alleges the parties

contracted with Defendant to ship goods for Plaintiff, and Defendant damaged the

goods during the trip, causing Plaintiff a loss of $89,823.68. Doc. 5 ¶¶ 7-12. On

September 19, 2018, Plaintiff filed a return of service stating that a process server
served Defendant on August 24, 2018 in Batavia, Illinois. Doc. 11. The same day,

Plaintiff filed a Motion for Entry of Default Against Defendant. Doc. 12.

        On September 21, 2018, the Court granted Plaintiff’s motion and directed the

Clerk to enter a Clerk’s Default against Defendant. Doc. 13 at 1, 3. The Court

found service on Defendant sufficient under Rule 4 of the Federal Rules of Civil

Procedure as the return of service stated that the process server served Agnes

Borawski, the “Managing Agent” of Defendant, “who stated they were authorized to

accept service.” Doc. 13 at 2; see Doc. 11. The Clerk entered a Clerk’s Default on

September 24, 2018. Doc. 14. Subsequently, on October 23, 2018, counsel filed a

notice of appearance on behalf of Defendant and filed a motion to quash service and

set aside the Clerk’s Default. Docs. 16, 17. Defendant filed its amended motion on

October 24, 2018, along with supporting affidavits. Docs. 18, 19, 20.

        The motion states that on October 22, 2018, Defendant received a copy of the

Court’s Order granting the motion for entry of a Clerk’s Default (Doc. 13) and “for the

first time, learned that the Plaintiff claimed to have served [Defendant].” Doc. 20

at 2.      Defendant states that Agnieszka Borawski 1 is not a “Managing Agent” of

Defendant, nor is she a registered agent or any kind of officer of Defendant, and she

is not permitted to accept service of process on behalf of Defendant. Id. Defendant

says Mrs. Borawski is not an employee of Defendant at all but works for a company

that shares office space with Defendant at 600 Kingsland Drive, Batavia, Illinois, and




        1   Defendant believes this is who Plaintiff is referring to as “Agnes” Borawski. Doc.
20 at 2.



                                              -2-
she “will sometimes provide clerical support to [Defendant] . . . answering the phones,

receiving calls from customers and preparing and mailing out invoices for the

convenience of [Defendant].” See id.

       According to Defendant, Mrs. Borawski also has no recollection of receiving

any documents from a process server, does not recall signing for service of any legal

documents on behalf of Defendant, and “made no representations that she is a

managing agent of [Defendant] or that she is authorized to accept service of process

on behalf of [Defendant].”    Id. at 2-3.    Defendant attached affidavits from Mrs.

Borawski and Mr. Waldemar Borawski, who claims he is the sole managing agent of

Defendant and that Mrs. Borawski is not an officer or employee of Defendant but

perform clerical duties for Defendant.       Docs. 18, 19.   Mrs. Borawski’s affidavit

states that she has never represented that she was authorized to accept service on

behalf of Defendant and has no recollection of receiving documents from a process

server related to this case. Doc. 18 ¶¶6-10. Defendant requests the Court quash

service of process or, in the alternative, vacate the Clerk’s Default entered. Doc. 20

at 3, 7; see Doc. 14.

       “‘[W]hen service of process is challenged, the party on whose behalf service is

made has the burden of establishing its validity.’” Morris v. City of Orlando, No. 6:10-

cv-233-Orl-19GJK, 2010 WL 2836623, at *1 (M.D. Fla. July 19, 2010) (quoting

Familia De Boom v. Arosa Mercantil, S.A., 629 F.2d 1134, 1139 (5th Cir. 1980)).

Service on a corporation can be made by any manner accepted in the state where

service is made or the state where the district court is located or “by delivering a copy




                                            -3-
of the summons and of the complaint to an officer, a managing or general agent, or

any other agent authorized by appointment or by law to receive service of process[.]”

Fed. R. Civ. P. 4(h)(1)(A), (e)(1). Section 48.081 of the Florida Statutes provides a

hierarchy for service of process upon a corporation. A private corporation may be

served by serving process on the president, vice president or other head of the

corporation and, in the absence of any such persons, on other corporate employees,

including any officer or director. Fla. Stat. § 48.081(1)(a)-(d). As an alternative,

process may be served on a registered agent of the corporation or an employee of the

registered agent. Id. § 48.081(3)(a). Under Illinois law, service on a corporation

can be made (1) by leaving a copy of the complaint and summons with the registered

agent or any officer or agent of the corporation found anywhere in the State; or (2) “in

any other manner now or hereafter permitted by law.” 735 ILCS 5/2-204.

      Defendant argues service was improper because Mrs. Borawski is not an

“officer, a managing or general agent, or any other agent authorized by appointment

or by law” to accept service under Rule 4 of the Federal Rules of Civil Procedure; she

does not qualify as an “agent” under Illinois law; and does not qualify as any type of

officer authorized to accept service under Florida law. Doc. 20 at 5-7. Defendant

further argues that even if Mrs. Borawski qualified as an inferior level of employee,

the return of service failed to indicate that service was attempted on superior officers

first and thus was ineffective under Florida law. Id. at 7.

      Plaintiff responds Defendant was properly served as the return of service

indicates Mrs. Borawski represented she was an agent of Defendant and that she was




                                         -4-
authorized to accept service on behalf of Defendant. Doc. 22 at 2. Plaintiff attaches

an affidavit from the process server in support of its opposition. Id. at 4; see Doc.

22-3. The process server states when he entered Defendant’s offices Mrs. Borawski

was sitting in an office with a sign that said “manager” and was on the phone

discussing business on behalf of Defendant. Doc. 22 at 4; Doc. 22-3 ¶¶ 6-7. The

process server then asked for Waldemar Borawski, Defendant’s registered agent, and

Mrs. Borawski told him Mr. Borawski was not there and represented she could accept

service of process. Doc. 22 at 4; Doc. 22-3 ¶¶ 7, 9. According to Plaintiff, Mrs.

Borawski “did not seem phased by the lawsuit, and even seemed to be expecting it.”

Doc. 22 at 5; see Doc. 22-3 ¶ 10.     Plaintiff argues a receptionist or cashier can

properly accept service if they appreciate the importance of the papers being served

on them. Doc. 22 at 6-7. Defendant responds that Mrs. Borawski either did not

receive the documents, or, if she did, was not authorized to accept service or did not

understand what the documents meant. Doc. 25 at 2-3.

      The Court will deny the request to quash service on Defendant.               In

challenging sufficiency of process, the defendant must describe with specificity how

service was insufficient. Developers Surety and Indemnity Co. v. Italian Cast Stone,

Inc., No. 8:16-cv-3491T-24-TGW, 2017 WL 3113469, at *2 (M.D. Fla. May 5, 2017)

(citing Hollander v. Wolf, 2009 WL 3336012, at *3 (S.D. Fla. Oct. 14, 2009)). The

plaintiff makes a prima facie showing of proper service by presenting a signed return

of service. Martinez v. Deutsche Bank Nat’l Trust Co., No. 5:11-cv-580-Oc-10TBS,

2012 WL 162360, at *2 (M.D. Fla. Jan. 19, 2012); see also Manufacturers Hanover




                                         -5-
Trust Co. v. Ponsoldt, 51 F.3d 938, 941 (11th Cir. 1995). The burden then shifts to

defendant to demonstrate insufficient process with “strong and convincing evidence.”

Developers, 2017 WL 3113469 at *2 (citation omitted).          In resolving disputed

questions of fact about sufficiency of service, the Court may consider affidavits

attached to the motion to quash and response. See Hollander, 2009 WL 3336012 at

*3. “When a defendant supports his or her motion to quash with affidavits, the

plaintiff is permitted to submit counter-affidavits[.]” Id. (citing Chatman v. Condell

Med. Center, No. 99-C-5603, 2002 WL 737051 (C.D. Ill. Apr. 22, 2002)). “If the

plaintiff presents countering evidence, the court must construe all reasonable

inferences in favor of the plaintiff.” Id. (citing Lowdown PTY Ltd. v. Westminster

Ceramics, LLC, 534 F. Supp. 2d 1354, 1360 (N.D. Ga. 2008)).

      Here, Plaintiff made a prima facie showing of proper service by presenting the

signed return of service from the process server. See Doc. 11; Martinez, 2012 WL

162360 at *2. Defendant’s motion to quash challenges the sufficiency of service by

attaching an affidavit of Mrs. Borawski stating that she is not an employee of

Defendant but works for them in some capacity, does not remember receiving process,

and did not represent that she was authorized to accept service. See Doc. 20 at 2-3;

Doc. 18. Plaintiff responds with a sworn affidavit from the process server stating

that Mrs. Borawski stated she was authorized to accept service twice and appreciated

the importance of the documents served on her. See Doc. 22 at 5-6; Doc. 22-3. In

resolving this disputed question of fact, the Court is obligated to construe all

reasonable inferences in favor of Plaintiff. See Hollander, 2009 WL 3336012 at *3.




                                         -6-
The Court makes the reasonable inference that it is likely Mrs. Borawski represented

she was authorized to accept service of process on behalf of Defendant as its agent,

because if she represented she was not authorized it is unlikely the process server

would have served her instead of attempting service again on the registered agent.

If Mrs. Borawski represented she was authorized to accept service as an agent of

Defendant, service was proper under both Illinois law and Rule 4 of the Federal Rules

of Civil Procedure.   See Fed. R. Civ. P. 4(h)(1), 4(e); 735 ILCS 5/2-204.      Thus,

Defendant has not shown “strong and convincing evidence” of insufficient process and

the Court will not quash service. Developers, 2017 WL 3113469 at *2.

      The Court will, however, set aside the Clerk’s Default. Pursuant to Rule 55(c)

of the Federal Rules of Civil Procedure, the Court “may set aside an entry of default

for good cause.” Fed. R. Civ. P. 55(c). Not susceptible to a precise definition or

formula, the Eleventh Circuit has labeled “good cause” as a “liberal” and “mutable”

standard, and one that varies from situation to situation. See Perez v. Wells Fargo

N.A., 774 F.3d 1329, 1337 n.7 (11th Cir. 2014); Compania Interamericana Exp.-Imp.,

S.A. v. Compania Dominicana de Aviacion, 88 F.3d 948, 951 (11th Cir. 1996).

Nevertheless, “the standard must be construed to have substance.” Perez, 774 F. 3d

at 1337 n.7. Courts generally evaluate various factors, such as: “whether the default

was culpable or willful, whether setting it aside would prejudice the adversary, and

whether the defaulting party presents a meritorious defense.”              Compania

Interamericana Exp.-Imp., S.A., 88 F.3d at 951 (citation omitted); see also Perez, 774

F. 3d at 1337 n.7.    If circumstances warrant, courts also examine other factors,




                                         -7-
“including whether the public interest was implicated, whether there was significant

financial loss to the defaulting party, and whether the defaulting party acted

promptly to correct the default.” Compania Interamericana Exp.-Imp., S.A., 88 F.3d

at 951 (citation omitted). The Eleventh Circuit “strive[s] to afford a litigant his or

her day in court, if possible,” and has expressed a “strong preference that cases be

heard on the merits.” Perez, 774 F. 3d at 1342; see also Florida Physician's Ins. Co.

v. Ehlers, 8 F.3d 780, 783 (11th Cir. 1993) (“We note that defaults are seen with

disfavor because of the strong policy of determining cases on their merits.”) (citing

Gulf Coast Fans, Inc. v. Midwest Elecs. Importers, Inc., 740 F.2d 1499, 1510 (11th

Cir. 1984)).

      Defendant argues good cause exists to vacate the default because its failure to

respond to the Complaint was “a mistake rather than a willful disregard of the legal

proceedings” and Defendant acted to vacate the default as soon as Defendant learned

of service and the default entered. Doc. 20 at 9, 11. Plaintiff responds Defendant

has not shown good cause, and it will be prejudiced if the default is set aside as “this

case could have been moving forward” had Defendant responded to the Complaint.

Doc. 22 at 6. Based on Defendant’s representations, the Court finds Defendant has

shown good cause to set aside the default, and Plaintiff will not be prejudiced.

Defendant filed the motion to vacate immediately upon receiving the Clerk’s Default

in the mail. Doc. 20 at 2. Further, the case is in the early stages, and thus any

prejudice to Plaintiff will be minimal. Thus, the Court will set aside the Default.




                                         -8-
        ACCORDINGLY, it is

        ORDERED:

        Defendant Titan Trans Corporation’s Amended Motion to Quash Service of

Process and to Set Aside Default and Incorporated Memorandum of Law In Support

Thereof (Doc. 20) is GRANTED in part and DENIED in part. The Clerk’s Entry of

Default (Doc. 14) entered on September 24, 2018 is VACATED and SET ASIDE.

Defendant shall have up to and including January 24, 2019 to respond to the

Amended Complaint.

        DONE and ORDERED in Fort Myers, Florida on this 10th day of January,

2019.




Copies:
Counsel of record




                                      -9-
